SMITH, Acting Chief Judge,
dissenting:
I am unable to join in the court’s retrial of this case on appeal. What is clear from this record is that the husband has a $160,-256 interest in two mortgage notes payable seventeen years after they were given, and that the chancellor has awarded the wife $75,000 of that interest, including a proportionate share of the annual income. According to the view of the evidence which I consider must be taken on appeal, the husband’s other assets have been depleted by an unprofitable cow operation and by paying debts to his father, living expenses, temporary alimony, child support, and the wife’s attorney’s fees. Only by treating the husband’s recent conveyance of land to his father as fraudulent, rather than as satisfaction of debts attested by both of them, can the husband’s ability to pay be appreciably increased. The chancellor did not regard the conveyance as fraudulent, and in my opinion we have no authority to do so. I would affirm.